1
2                                                                     JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11
12
     MICHELLE MARIE HERRERA,      ) No. 5:19-cv-00942-JDE
13                                )
           Plaintiff,             )
14                                ) JUDGMENT OF REMAND
                 v.               )
15                                )
     ANDREW SAUL, Commissioner of )
16   Social Security,             )
                                  )
17         Defendant.             )
                                  )
18
19
           Pursuant to the Order of Remand based upon the parties’ Stipulation to
20
     Voluntary Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry
21
     of Judgment (Dkt. 15, “Stipulation of Remand”) and for good cause shown,
22
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
23
24   above-captioned action is remanded to the Commissioner of Social Security for

25   further proceedings consistent with the Stipulation of Remand.
26
27
     DATED: October 15, 2019
28                                             JOHN D. EARLY
                                               United States Magistrate Judge
